Title: From Thomas Jefferson to John Henri Isaac Browere, 6 June 1826
From: Jefferson, Thomas
To: Browere, John Henri Isaac


Sir
Monticello
June 6. 26
The subject of your letter of May 20. has attracted more notice  certainly than it merited. that the opern to which it refers, was painful to a certain degree I admit, but it was shor-tlived, and there would have ended as to myself.  my age and the state of my health at that time gave an alarm to my family which I neither felt nor expressed. what may have been said in newspapers I know not, reading only a single one and that giving little room to things of that kind. I thought no more of it until your letter brot it again to mind but can assure you it has left not a trace of dissatisfaction as to yourself and that with me it is placed among the things which have never happened. Accept this assurance with my friendly salutnsTh:J.